PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
HOEHL, JOHANNES 
Application No. 14/801,163
Filed: July 16, 2015
Attorney Docket No. 080437.67797US 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:





This is a decision on the request for refund filed February 10, 2022.

The request for refund is GRANTED.

Applicant files the above request for refund of the excess fees of $1,880.00 paid on March 24, 2021, stating that “Applicant electronically submitted a Petition under 37 CFR 1.55 and the petition fee of $2,100.00. The decision on the petition dated February 04, 2022, indicates that the required petition fee was in the amount of $220.00.

 In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,880.00, was refunded to the applicant's credit card for the overpayment of fees.

Any questions concerning this matter may be directed to Dale Hall, Paralegal Specialist at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions